 DECISIONS OF NATIONAL LABOR RELATIONS BOARDG.E.S., Inc., d/b/a Big Star No. 185 and UnitedFood & Commercial Workers Local 1529, AFL-CIO. Case 26-CA-8239September 25, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 22, 1981, Administrative Law JudgeClaude R. Wolfe issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, the General Coun-sel filed cross-exceptions and a supporting brief,and Respondent filed a brief answering the GeneralCounsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge as modified herein, and to adopt his recom-mended Order,3as modified herein.Contrary to the Administrative Law Judge, forthe reasons discussed below, we find that CharlesDorsey is not a supervisor as defined by Section2(11) of the Act. We shall therefore include him inthe unit.The Administrative Law Judge found, and weagree, that Dorsey's duties as produce manager arerelatively simple and routine and consist for themost part of manual work. Dorsey orders produce,signs the invoice for it when it arrives, calculatesthe retail price with assistance from the store man-ager or his assistant by adding an established per-centage markup to the wholesale price, unpacksthe produce, and displays it for sale. The recordclearly establishes that Dorsey cannot hire, fire,I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.z Member Fanning would not find, as did the Administrative LawJudge, that Respondent had a bargaining obligation beginning November6, 1979. Rather, he would require that Respondent bargain with theUnion prospectively from the date of this Decision and Order. See hisseparate opinions in Beasley Engergy. Inc.. d/b/a Peaker Run Coal Compa-ny, Ohio Division #1, 228 NLRB 93 (1977), and Ilambre Ilombre Enter-prises, Inc., d/b/a Panchiros, 228 NLRB 136 (1977). enfd 581 F.2d 204(9th Cir. 1978).a We will modify the Administrative Law Judge's recommendedOrder by deleting par. (d) and relettering the subsequent paragraphs ac-cordingly, as the cease-and-desist provision contained in that paragraph isduplicative of par l(e).258 NLRB No. 40discipline, or recommend effectively that such ac-tions be taken.Dorsey has an assistant who was told to obey hisinstructions. The two of them are the only employ-ees who regularly work in the produce department.They perform the same manual tasks and, in Dor-sey's absence, his assistant fills in for him, orderingproduce and signing invoices, when necessary.Store Manager Cobb sets the work schedule forDorsey's assistant, and any request for time offmust be cleared either through him or the assistantmanager. Although Dorsey is empowered to au-thorize overtime, he can do so only in very limitedcircumstances. If a produce truck arrives late, forexample, Dorsey has the authority to have his as-sistant stay on to help unload it.Unlike the store manager, assistant manager, andmeat manager, who are salaried, Dorsey punches atimeclock and is hourly paid. Six other employeesreceive the same hourly rates as Dorsey. One em-ployee gets 25 cents more. Dorsey does, however,earn a 5-percent bonus based on the net profit ofhis department, and only he and the three manag-ers mentioned above receive this form of compen-sation.Based on the foregoing and the record as awhole, we find that Dorsey's duties do not reflectthe indicia necessary to warrant a finding that he isa supervisor. Dorsey spends the majority of histime unpacking and stocking produce. His otherduties require at most only a limited exercise of in-dependent judgment. His assistant performs thesame routine functions and needs no responsible di-rection to carry them out. As previously noted,Dorsey has no authority to hire, fire, or discipline,or to make effective recommendations in thatregard. Further, his ability to grant overtime is re-stricted to situations that demand little, if any dis-cretion. Finally, with respect to the size and natureof Dorsey's compensation, the record evidence re-veals a greater distinction between Dorsey and Re-spondent's supervisors than between Dorsey andRespondent's employees. Accordingly, we con-clude that Dorsey is not a statutory supervisor.4Dorsey signed a union authorization card onSeptember 19, 1979. Therefore, we find that, onOctober 13, 1979, the Union had in its possession13 valid authorization cards, a card majority in theappropriate unit which, including Dorsey, consist-ed of 19 employees.4 In sec. III.E, of his Decision, the Administrative Law Judge foundthat Dorsey's solicitation of two union authorization cards did not renderthem invalid, citing El Rancho Market. 235 NLRB 468, 473-474 (1978),enfd. 603 F.2d 223 (9th Cir. 1979). Inasmuch as we have found thatDorsey is not a supervisor, we find it unnecessary to reach the issuesraised by Dorsey's solicitation of cards.300 BIG STAR N() 185ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,G.E.S., Inc., d/b/a Big Star No. 185, Tunica, Mis-sissippi, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Delete paragraph (d) and reletter the subse-quent paragraphs accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT promise or grant benefits orsolicit or adjust employee grievances for thepurpose of discouraging our employees fromselecting a labor organization as their collec-tive-bargaining representative.WE WILL NOT in the future grant our em-ployees wage increases, for the purpose of in-terfering with their self-organizational effortsor to interfere with their activities on behalf ofUnited Food & Commercial Workers Local1529, AFL-CIO, or any other labor organiza-tion.WE WILl. NOT threaten our employees withstore closure if they select the Union as theircollective-bargaining representative.WE WILL NOT interrogate our employeeswith respect to their union activities or thoseof other employees, and WE WILL NOT ask ouremployees to report on the union activities ofother employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL, upon request, recognize and bar-gain with United Food & Commercial Work-ers Local 1529, AFL-CIO, about wages,hours, and other conditions of employment ofthe employees in the following unit, andreduce to writing and sign any agreementreached:All full-time and regular part-time employ-ees employed at our Tunica, Mississippi,store, including the head checker, excludingthe store manager, assistant managers, meatdepartment employees, guards, watchmen,and supervisors as defined in the Act.G.E.S., INC., D)/B/A BIG STAR No.185DECISIONSIAlIMII NT oF 1HI. CASI.CI.AL.I)I R. WoI.it, Administrative Law Judge: Thiscase was heard before me at Memphis, Tennessee, onJune 16, 17, and 18, and November 5, 1980, pursuant tocharges timely filed and served and a complaint dulyissued. The complaint alleges various threats and interro-gations, solicitation of employees to inform on union ac-tivities of others, promises and grants of benefits, with-drawal of benefits, reduction of employee hours, and thehiring of excess employees to undermine the Union's ma-jority status. The complaint also alleges the Union hasbeen designated by the employees as their collective-bar-gaining representative and prays for a bargaining orderas part of the remedy for the alleged unfair labor prac-tices.Respondent denies the unfair labor practice allegationsand the appropriateness of the bargaining unit alleged.Upon the entire record,' including my observations ofthe demeanor of the witnesses as they testified beforeme, and after due consideration of the post-trial briefs re-ceived, I make the following:FINDINGS ANI) CONCIUSIONSI. JURISDICTIONRespondent is a corporation with an office and placeof business in Tunica, Mississippi, where it is engaged inthe operation of a retail grocery store. Annually, Re-spondent, in the course and conduct of this business op-eration derives gross revenues in excess of $500,000, andpurchases and receives at its Tunica, Mississippi, facilityproducts, goods, and materials valued in excess of $5,000directly from points outside the State of Mississippi. Re-spondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICES2A. BackgroundRespondent and the Union were party to a collective-bargaining agreement covering employees of its store atI The General Counsel's uncontested motion to correct the record isgranted 'ith certain exceptions.2 The violations found herein, although not all specifically alleged. arefairly covered by complaint allegations301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTunica, Mississippi, until its expiration on January 31,1977. The bargaining unit included all full-time and regu-lar part-time employees, including the produce manager,and excluded, inter alia, meat department employees.The current organizing campaign commenced on Sep-tember 19, 1979, when employee Sylvester Daley se-cured authorization cards from the union agent andbegan to solicit employees to sign them.On November 5, 1979, the Union filed a petition forelection in a unit consisting of all employees at theTunica store, excluding the manager, assistant manager,employees working in the meat department, guards,watchmen, and supervisors. This petition in Case 26-RC-6126 resulted in a representation hearing conductedby the Region, but no decision ever issued therein inview of the charges filed herein. The official report ofproceedings in Case 26-RC-6126 was received in evi-dence by me and has been considered where relevant tothe issues before me.The bargaining unit alleged as appropriate in the com-plaint is:All full-time and regular part-time employees em-ployed at the Employer's Tunica, Mississippi, store,including the head checker, excluding the storemanager, assistant managers, employees working ex-clusively in the meat department, guards, watchmenand supervisors as defined in the Act.The parties do not agree on the appropriateness of thisunit, the placement of certain employees, or the Union'smajority status.B. The Appropriate UnitRespondent contends that meat department employeesshould be included in the unit. A unit of grocery em-ployees excluding meat department employees is pre-sumptively appropriate,3and that presumption has notbeen rebutted in the instant case.Although all store employees, including those in themeat department, are under the general supervision ofthe store manager and the assistant manager, the meatdepartment employees are under the direct supervisionof Meat Department Manager Horton. The department isphysically separated from the rest of the store by a meatcounter. There is apparently no established apprentice-ship program for the meat employees, but that the workof a butcher at this facility requires skills other thanthose of the grocery employees is shown by the evidencethat on-the-job training is given within the department totrainee butchers. This happened in the case of DelaineMayo who went from part-time grocery to full-timemeat employee and was trained to be a butcher. Meatemployees occasionally sack groceries, help prepare fruitbaskets, or assist customers in locating items outside themeat department, but Store Manager Cobb testified thatthey spend at least 90 percent of their time in the depart-ment. Grocery employees do not substitute for absentmeat employees. It appears from Cobb's testimony thatthe only time grocery employees enter the meat depart-:' Wilhow Corporation d/b/a Town d Country Supermarkelt, 244 NLRB303 (1979).ment to slice luncheon meat or procure boxes of meat isafter 6 p.m., when the meat department employeeswould cease working for the day. At other times thesetasks are performed by meat employees. There is someindication that grocery employees may on occasion dosome meat wrapping.There have been three instances in the past when gro-cery employees were permanently transferred to themeat department and a regular produce employee hasregularly worked Thursdays in the meat department.All store employees share the same benefits and thesame wage scale, except for supervisory personnel.Considering all the foregoing facts together with thehistory of bargaining between Respondent and the Unionfor a unit of grocery employees, and further consideringthat the Union does not seek to include the meat depart-ment employees in the unit, I find that the evidence af-fords no sufficient reason to depart from the Board'snormal practice,4and I therefore find that the followingunit is appropriate for purposes of collective bargaining:All full-time and regular part-time employees em-ployed at Respondent's Tunica, Mississippi, store,including the head checker, excluding the storemanager, assistant managers, meat department em-ployees, guards, watchmen, and supervisors as de-fined in the Act.C. The Status of Hern, Barlow, and DorseyThe unit placement of Jerry Hern, Pat Barlow, andCharles Dorsey was placed in issue at the hearing.In their post-trial briefs both the General Counsel andRespondent take the position that Hern is not a statutorysupervisor. I agree, noting that all the record shows areduties of Hern amounting to nothing more than thosecommon to nonsupervisory grocery clerks. Accordingly,Jerry Hern will be included in the bargaining unit.The parties stipulated that Pat Barlow is not a supervi-sor. The General Counsel contends she should be ex-cluded from the unit because her interests are moreclosely aligned with management than with the employ-ees. Respondent contends Barlow should be included.Barlow has been employed as a checker (running acash register) for several years, is the senior checker, andwas covered by the union contract throughout its dura-tion. She earns 25 cents more per hour than the nexthighest paid grocery employee. Most of Barlow's work,Cobb at different times estimated 60 or 75 percent,5con-sists of running a checkout register. She also helps stockshelves and spends an hour or two each day in the officeperforming routine clerical duties. These office dutiesconsist of filling out a daily report form showing thedaily volume of business;6utilizing timecards to prepare4 See, e.g., Stephen Davis and Michael Pronvenzano d/b/a CarlronsMarketr. 243 NLRB 837 (1979); Wilhow Corporarion, rupru: R-.VN Market,Inc., 190 NLRB 292 (1971); uechler'\ Food Markets. Incorporated, 232NLRB 785 (1977)." Employee Norwood's testimony that Barlow spends 95 percent ofher time working in the office is given little weight inasmuch as Nor-wood worked a difTerent shift from that of Barloss.6 This data is gleaned from the cash register sales slips.302 BIG STAR NO. 185a weekly payroll sheet which she forwards to Respond-ent's accountant who then causes paychecks to be issued;tabulating bank deposits and preparing the deposit slip;filling out insurance claim forms for injured employees inthe absence of the store manager and assistant manager;and logging in the weekly invoices for trading stampsbefore forwarding said invoice to the accountant for pay-ment. She does no typing, has no desk of her own, doesno personnel work, and has the same fringe benefits andbreak areas as other nonsupervisory employees. There isno evidence Barlow has any familial relationship withmembers of management.7Inasmuch as Pat Barlow has no supervisory authority8and considering that she works closely with other cash-iers and has essentially the same wages, hours, and work-ing conditions as other employees in the storewide gro-cery unit, I find she has a sufficient community of inter-est with these employees that she should be and is prop-erly included in the unit.9Respondent says Charles Dorsey is a supervisor. TheGeneral Counsel says he is not. Dorsey is the producemanager. O He, like several other grocery employees, ispaid an hourly rate 25 cents less than that of Barlow, buthe is also paid a 5-percent commission on the net profitof his department. The only other individuals earning acommission are the store manager, the assistant manager,and the meat manager, but they, unlike Dorsey, receive abase salary rather than an hourly wage.The following assessment of Dorsey's duties and re-sponsibilities is derived from a composite of the credibleportions of the testimony of all witnesses testifying there-on. Most of the relevant evidence flows from the testi-mony of Cobb and Dorsey, neither of whom impressedme as totally credible witnesses because Cobb's testimo-ny contains numerous inconsistencies of varying degreesof importance and Dorsey did not always seem to under-stand the import of questions propounded to him andwas at times rather vague and inaccurate in his answers.As his title implies, Dorsey is in charge of the producedepartment. He orders produce directly from the suppli-er in accordance with projected estimate of store volumewhich he ascertains from Assistant Store Manager Wil-liams. After receiving this information from Williams, hechecks his stock, determines what is needed, and pre-pares his order. He then phones the supplier directly andplaces his order. He does not check his order out withhis superiors before ordering. When it arrives he signsthe invoice. He calculates the retail prices to be postedby adding an established markup percentage to thewholesale price. It appears, however, that he often re-ceives assistance from Cobb and Williams in calculatingthe prices because he was so instructed and because Wil-liams is experienced in produce work. I am persuadedthat this assistance is a necessity to insure accuracy ofcomputation. After pricing the produce Dorsey unpacks,7 Cf. Wilhow Corporation. supra.8 Nor is there any substantial evidence that she is a confidential em-ployee, even though the General Counsel so implies.9 Big YFoods. Inc., 238 NLRB 855, 858-859 (1978).'O That this is in fact his job title is buttressed by Dorsey's notation onhis union authorization card, dated September 19, 1979, that he is pro-duce manager.trims, and displays it for sale. Most of his workday isspent at manual work in the department.The only other employee in the department works 32hours a week and assists and fills in for Dorsey in his ab-sence performing the same duties Dorsey would do ifpresent. Dorsey has no authority to hire or fire and Icredit his testimony that he has not been told he can dis-cipline his assistant, and that requests for time off by hisassistant must be cleared with Cobb or Williams. The as-sistant works a regular schedule set by Cobb.Dorsey concedes that he was told his assistant shouldwork under him, and Cobb credibly testified that he in-structed Dorsey's assistant that Dorsey was the producemanager and the assistant should obey his instructions.Cobb's instructions, absent any accompanying words oflimitation, were sufficient to clothe Dorsey with the au-thority to exercise his independent discretion in directingthe work of his assistant, and to advise his assistant thatDorsey had such authority. Cobb also credibly testifiedthat Dorsey can authorize overtime for his subordinatewhen necessary, such as an instance where late arrivingsupply trucks need to be unloaded. I am persuaded thatDorsey provides the daily direction of his subordinate inthe performance of his duties and I note there is no sub-stantial evidence that the assistant receives direct super-vision from anyone else with respect to produce work.Dorsey's work is relatively simple and routine but thefact that he receives a bonus based on the performanceof his department; exercises some independent discretionin stocking his department and committing his employ-er's funds to suppliers; has the authority to responsiblydirect his assistant in the performance of his day-to-daywork; and can authorize overtime for his assistant per-suades me that Respondent has delegated sufficient au-thority to Dorsey to bring him within the statutory defi-nition of a supervisor. Accordingly, I conclude and findCharles Dorsey is a supervisor within the meaning ofSection 2(11) of the Act and is not a member of the bar-gaining unit found appropriate herein.D. Newly Hired EmployeesThe complaint alleges the following employees werehired in order to inflate the bargaining unit and therebydefeat the Union. The dates set forth after their names inthe first column are those alleged in the complaint astheir dates of hire. The actual dates of hire are set forthin the second column. All dates are in 1979, exceptwhere otherwise shown.Harvey WilkersonFrankie FlemmonsJanice GloverBobby RowtonHal MunsonClara JohnsonCurtis McCoyTim SpencerAl-legeddateofhire11/2111/2111/2111/2111/2111/2812/2412/27Actual dateof hire11/1411/2111/2111/2111/1911/2912/2412/24303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAl-leged Actual datedate of hireofhireTerry Stacey 12/29 12/22Brian Emmons 1/20/80 12/23The General Counsel contends that a finding of hiringfor antiunion purposes is supported by Respondent'shiring of employees "far in excess of its normal prac-tices," and "an abnormal increase in the number of em-ployees with 15 regular hours or less per week."Respondent's payroll records, proffered in evidence bythe General Counsel and covering the period June 1978through May 1980 inclusive, reflect the following withrespect to hourly paid unit employees:The records show the number of unit employeesduring the weeks set forth below to be:ires Termina-Hireslions1978:JuneJulyAugust3 00 11 2Hires Termina-tionsI 0I 05 20 0SeptemberOctoberNovemberDecember1979:JanuaryFebruaryMarchAprilMayJuneJulyAugustSeptemberOctoberNovemberDecember1980:JanuaryFebruaryMarchAprilMay1 22 3I I2 01 24 20 10 21 28 14 00 10 10 21 21 0The records show the number ofduring the weeks set forth below to be:unit employees1978:Week endingUnit employees1979:Week endingUnit employees11/4 11/11 11/18 11/25 12/2 12/9 12/16 12/23 12/3016 17 19 18 19 19 19 19 1911/3 11/10 11/17 11/24 12/1 12/8 12/15 12/22 12/2616 15 16 22 " 21 22 22 22 26Two unit employees were hired between December24, 1979, and May 31, 1980, and 6 were terminated, re-ducing the unit to 22 by May 31, 1980.The General Counsel's contention that the increase inemployees working 15 hours a week or less is abnormaldoes not take account of the fact that Cobb credibly tes-tified that he had fewer full-time and more part-time em-ployees in 1979 than he had in 1978. This argument alsosuffers from the fact the General Counsel's computationsdo not take account of the fact that Ushlean Dorsey,who often worked less than 15 hours, works in the meatdepartment and several of the employees working lessthan 15 hours were hired or terminated in midworkweek, nor does it appear he noted the overtime hours areseparate from the regular hours in the record and mustbe added together. A sample comparison of the GeneralCounsel's computation submitted with his brief againstII Wayne Waggener worked only 3 hours and was terminated.12 Wilkerson hired 11/14/79.13 Waggener hired 11/19 and Rowton, Flemmons and Glover allhired 11/21/79.14 This is Wayne Waggener who only worked 3 hours on 11/19 andnever returned.s5 This includes Emmons who was hired on 12/23 and Spencer,Stacey and McCoy who were hired on 12/24'l Including Wilkerson who terminated on 1/4/80.the payroll records illustratestwo:Week ending11/17/7911/24/7912/1/7912/8/7912/15/7912/22/7912/29/791/5/801/12/801/19/801/26/802/2/802/9/802/16/80the disparity between the15 hrs. or15 hrs. or less perless per G. C. payrollrecord2 12 14 1342 "I 12 03 02 17 1 65 1634 26 46 5557425Moreover, I note that Cobb's testimony that he hiredthe employees in question in order to replace some whohad quit, and in order to cut down on overtime whilehandling a larger business volume is not inconsistent304 BIG STAR NO. 185with the record showing only one hire but five termina-tions in the 3 months preceding November 1979, and thefurther record showing that for the period encompassingthe workweeks of November 24, 1979, through January5, 1980, the total average hours worked per week was850.86, including 98.64 average weekly overtime hours,compared with the comparable period of the weeksending November 25, 1978, through January 6, 1979,when the total average hours per week were 837.18 in-cluding 130.68 overtime hours. Computing the overtimehours at time-and-a-half, Respondent paid an average of900.18 hours of straight time pay during the 1979 periodand 902.52 hours during the 1978 period.The General Counsel also attempts to support his basicthesis of unlawfully motivated hiring with the credibletestimony of Annie McMullen, Sylvester Daley, andCharles Dorsey that they were told' by Manager Cobbthat the payroll was too high.Additionally, the General Counsel proffered new hires,Clara Johnson, Eugene Wilkerson, and Tim Spencer,who testified with respect to events surrounding theirhiring.Spencer credibly testified that when Cobb interviewedand hired him on December 24, 1979, Cobb asked if hehad heard the Union was trying to get in. Spencer an-swered that he had. Cobb then asked if Spencer stillwanted to work. Spencer said he did and nothing elsewas said about the Union in this conversation.Eugene Wilkerson's version of his job interview withMeat Manager Horton in November 1979 differed butslightly on cross-examination from that ventured ondirect examination, and I credit him. Wilkerson, whowas 14 years old at the time, was asked by Horton if heknew anything about the Union. Wilkerson said he didnot. Horton then told him that whatever he did heshould vote "no" in the election.Clara Johnson applied for work in early November1979. Cobb told her he had two openings, but was notthen hiring. Johnson reapplied about November 23 andwas hired on November 29.Of the employees whom the General Counsel claimswere hired for unlawful reasons, at least two, Wilkersonand Glover, signed cards for the Union, and Johnsonwas told of the job opening by her friend, AnnieMcMullen, a union adherent."sRespondent proffered credible testimony that the storehad doubled in physical size in 1979 and its volume ofbusiness had significantly increased for the November-December 1979 period over the same period in 1978.The work force which is built up over this 2-monthperiod, the busiest of the year, settles back to normal viaattritionS9without need for discharges.iT McMullen in the summer of 1979. Dorsey in August 1979, andDaley in October 1979.18 The General Counsel relates in his brief that "During the hearing[he] made several efforts to prove that certain of the employees hired byRespondent in November-December 1979 were hired to work against theUnion.' He further states I rejected these efforts and urges me to recon-sider. I did so rule at hearing and again adhere to my earlier rulings be-cause the evidence sought to be adduced was of two types (1) hearsaynot binding on Respondent, and (2) irrelevant and not probative of theviolations alleged.19 This testimony is supported by Respondent's records.All 10 employees named by the General Counsel werehired between November 14 and December 24. This isclearly the Thanksgiving and Christmas season and it isimpossible to ignore the well-known fact that these areseasons peculiarly oriented to the consumption of ex-traordinary amounts of food. That Respondent increasedits grocery unit to 22, and then 26, during this perioddoes not at all seem to be hiring "far in excess of itsnormal practices." During the same period in 1978, Re-spondent increased its force from 16 to 19. Consideringthe doubling of store size and the uncontroverted testi-mony that business at Tunica had increased 30 to 40 per-cent in 1979 over 1978, I do not believe that an increaseof 3 to 6 employees in the 1979 holiday season is unrea-sonable. This is in the range of a 15- to 30-percent in-crease, not out of line with the increased business. More-over, I am not at all satisfied that the General Counselhas in fact shown any substantial deviation from Re-spondent's normal business practices. Looking again tothe records, which I conclude can be, as they have been,argued any way that suits the parties respective objec-tives, I note that, although Respondent only hired 11 andterminated 5 employees the last 7 months of 1978. thefact it hired 18 in the same period in 1979 is offset by thetermination of 10. In sum, there was a net gain of sixgrocery employees during June through December 1978and eight during the same months in 1979 at a time ofbusiness expansion both in physical size and volume. point this out only to emphasize that these hiring re-cords, without more, simply are insufficient to constitutethe preponderance of the credible evidence nor does myexamination of the hours worked by employees persuademe that they prove the General Counsel's case.What we have here is hiring suspicious because itoccurs in the midst of a union campaign with some othercontemporaneous unfair labor practices, of which morelater. It is quite obvious to the most casual and disinter-ested observer that grocery stores generally do morebusiness at Thanksgiving and Christmas time. More busi-ness requires more employees. Respondent's 1979 holidayhiring has not been shown to be extravagant, nor is thereany reason to exalt the General Counsel's business judg-ment over that of Respondent. There is no evidence orreason to believe Respondent knew or suspected its newhires would be antiunion. Two in fact signed unioncards. The testimony of Johnson, Wilkerson, and Spen-cer, which will hereinafter be discussed in connectionwith other alleged violations of Section 8(a)(1) of theAct, adds little weight to the evidence in support of theGeneral Counsel's illegal hiring thesis.20On all the foregoing I find and conclude the GeneralCounsel has not shown by a preponderance of the evi-dence that Respondent hired employees in order todefeat unionization or that Respondent violated Section8(a)(3) or (1) of the Act in this regard.I further conclude and find that inasmuch as the gro-cery employees hired during November and December1979 had a reasonable expectancy of continued employ-ment in view of Respondent's policy of hiring all em-2" Horton's conversation with Wilkerson sbias neither alleged nor liti-gated as an unfair labor practice305 DECISIONS OF NATIONAl. L.ABOR RELATIONS BOARDployees on a permanent basis, letting attrition level thework force, they are included in the unit as either full-time or regular part-time employees, depending on thehours each regularly works.E. Authorization Cards and the Unions MajorityStatusThe following unit employees signed union authoriza-tion cards on the dates (all in 1979) set after their names:Sylvester DaleyEddie WebberWillie HumphreyEddie SmithDemetrice NorwoodDennis HayesBernard SpencerJanice GloverAnnie McMullenMichael GentryHelen MillsBill MosleySeptember 19September 19September 19September 23September 23September 23September 26September 26October 7October 8October 8October 13All of these cards were properly authenticated andclearly designate the Union to represent the signers forpurposes of collective bargaining. The signers were toldthe purpose of the cards was to secure union representa-tion and they were told nothing that would render thecards invalid.Respondent contends that Willie Humphrey and EddieWebber were influenced to sign a card by the presenceof Produce Manager Charles Dorsey, which renderstheir cards invalid. The applicable law is:This Board has long recognized that a supervi-sor's involvement in organizational activities willtaint a union's card majority only where the super-visor's participation may be said to have deprivedemployees of the opportunity to exercise freechoice in selecting a collective-bargaining repre-sentative. In explicating this principle, we havepointed out that at a minimum it must be affirma-tively established either that the supervisor's activi-ty was such as to have implied to employees thattheir employer favored the union or that there iscause for believing that employees were coercivelyinduced to sign authorization cards because of fearof supervisory retaliation. [El Rancho Market, 235NLRB 468, 473-474 (1978).]Neither of the situations set forth by the Board as aminimum has been affirmatively established in this case.Accordingly, I find that all of the cards listed above arevalid.The Union attained a card majority in the unit foundappropriate herein on October 7, 1979, and that numeri-cal majority continued, except for the 3-hour period thatWayne Waggener was employed during the week endingNovember 19, through the week ending December 1,1979.F. Respondents PostersIn early November 1979, within a few days of the No-vember 5 petition for election, Manager Cobb preparedand posted two copies of a hand-lettered notice. Accord-ing to Cobb, the notice read, "Figure it out for yourself.There are 2.000 people in Tunica and the surroundingcounties who are looking for a job. How many peopledo you know of' who would like to have your job?"Employees Webber, Norwood, and McMullen substan-tially agree with Cobb's version of the first sentence, butNorwood and McMullen testify that the question posedwas, "Would you like to see them with your job?"Webber recalls, "Would you like for these people tohave your job?"The notices have been destroyed. Cobb was not an im-pressive witness, was given to evasion and generalities,and seemed to be not entirely certain of that whereof hespoke. The three employees are still working for Re-spondent, and were therefore unlikely to be fabricatingtestimony contrary to that proffered by Cobb who con-trols their employment future,2but it appeared to me asI watched them that they were not certain of the exactwords of the notice. I am persuaded that it makes no dif-ference. There is no good reason shown for Cobb's prep-aration of this notice in either version. His explanationthat he merely wanted to inform employees of thecounty unemployment figures is incredible. He gives nocredible explanation as to why he had this impulse toadvise the employees, and I conclude that the notice wasprompted by the filing of the election petition and wasprepared and posted for the purpose of discouragingunion activity. It was posted in the context of anotherposted by Cobb, apparently about the same time, conced-ed by Cobb to contain the sentence, "No union evergave you anything: and no union ever will."I agree with the General Counsel that by drawing em-ployees' attention, in the midst of an election campaign,to their expendability Respondent impliedly threatenedthem with replacement. Occurring within a few days ofthe election petition, contemporaneous with anothernotice patently antiunion, and justified by a feeble and in-credible explanation as it was, I find that the notice'spurpose was to discourage employees' union activity bythreatening them with replacement because of theirunion activity. Such a threat is nothing less than a threatof discharge. I conclude Respondent violated Section8(a)(1) of the Act by uttering this threat.G. The "Hold-Check" PolicyThere was some confusion at the hearing, which per-sists in the General Counsel's brief, as to what a "holdcheck" is. All it amounts to is a process whereby em-ployees borrow money from Respondent and tender asigned counter check which serves as a note held by Re-spondent to be redeemed by the employee when he paysthe debt. These counter checks are not forwarded to anybank for collection, nor need the borrower even have an21 Federal Stainless Sink Div, of Unarco /ndurrie. Inc, 197 NLRB 489,491 (1972).306 BIG STAR N(). 185account. It is a simple promisory note situation set up toaccommodate employees.The hold-check policy was discontinued by ManagerCobb on December 29, 1979. Cobb gave credited testi-mony that he discontinued the policy immediately whenLanny Brown quit on December 29, 1979, leaving Cobbholding the bag with $225 in hold checks. Brown's sev-erance date was December 29, 1979, as the payrollrecord shows.I am persuaded that Cobb's explanation, in the absenceof any material evidence to the contrary, is not unreason-able and sufficiently explains why the policy was can-celed while a union campaign was in progress. I con-clude and find that the cancellation of the hold-checkpolicy was based on reasonable business consideration,was not effected for antiunion reasons, and did not vio-late the Act.H. Conduct of Manager Cobb1. On November 6, 1979,22 Cobb asked DemetriceNorwood if she had heard a rumor or anything about aunion. When Norwood answered that she had, Cobb re-sponded the Company was going to win, did not needoutsiders telling them what to do, and would do any-thing they could to win. He continued that OwnerStorey did not have to agree to anything if the Uniongot in and Storey would lock the store doors.In the first week of December 1979, Cobb again toldNorwood that Storey could close the store.2. About a week after the petition was filed, HelenMills was called into the office by Cobb who asked herif she had heard the rumor that the Union was trying toget in. She replied she had heard it was coming in. Cobbrejoined that it was not coming in if the Respondentcould help it. Mills then mentioned attending some unionmeetings and that she had been all through this before.23Cobb said he did not want to lose her because of theUnion.3. In November 1979,24 Cobb called Annie McMulleninto his office and told her there had been rumors goingaround that the Union was trying to get in the store, thatit was no longer rumors but fact, and they did not needthe Union in the store. Cobb asserted to her that Re-spondent would do everything legally possible to keepthe Union out. I credit McMullen that Cobb also toldher he did not know who started the Union or if she hadgone to any union meetings.2522 I credit Norwood's ersion of her conversations with Cobb becauseshe appeared more forthright and candid than he, because she is stillworking for Cobb and not likely to invent false testimony, and becauseher version of these conversations was detailed and believable.23 She had come to Respondent after quitting a strike-bound plant.24 conclude this happened within a few days of the election petitionbecause of its similarity in opening remarks made by Cobb to other em-ployees within days of the petition.2b McMullen did not testify exactly as her prehearing affidavit read.The General Counsel therefore attempted to refresh her recollection withher prehearing affidavit. After reading it, she testified she was refreshedand that Cobb had told her he did not know who started the Union or ifshe had gone to any union meetings. The General Counsel, not satisfied,proffered a portion of her affidavit into evidence on the ground she hadnot testified to what vwas in it. After some colloquy, this evolved into aproffer as past recollection recorded. On objection, I rejected the affida-vit. The General Counsel urges me to reconsider What he wishes me to4. About 3 weeks after Clara Johnson was hired onNovember 29, 1979, Cobb talked to her in his office andasked, "Have you heard that they are trying to get aunion?" She answered that she had not and inquired ifthe new people could vote. He said the Company wastrying to insure that everyone had the right to vote.2'5. I credit Eugene Wilkerson27that shortly afterChristmas 1979 Cobb called him aside and asked if em-ployee Mosley had been talking about the Union. WhenWilkerson said he had not, Cobb told Wilkerson to lethim know whenever anybody talked to him about theUnion.ConclusionsThere is no good reason shown by Respondent whyCobb would call employees into his office merely to in-quire whether they had heard of the Union. I am per-suaded it was a calculated maneuver designed to elicit in-formation about the Union and most probably to ascer-tain the strength of its support. The meetings with Nor-wood, Mills, and McMullen in his office all started offthe same way. I conclude that Cobb's opening remarksin each of the three instances were subtle interrogationsinto these employees' positions vis-a-vis the Union, and Itherefore find all three were unlawfully interrogated inviolation of Section 8(a)(l) of the Act by Cobb with re-spect to their union activities and those of others.Apart from the coercion implicit in private interviewsby the store's top resident official in his office withregard to union matters, Cobb's remarks that the Unionwas not coming in, Respondent would do anything todefeat the Union (albeit he defined that as anything legalin the McMullen conversation), and that Storey couldlock the store, each of which comments appeared in oneor more of these interviews, clearly conveyed to Nor-wood, Mills, and McMullen Respondent's displeasurewith union activity and thereby discouraged furtherunion activity. The interviews served as the vehicle toconvey this displeasure and the three employees wereunlawfully coerced in violation of Section 8(a)(l) of theAct.By twice telling Norwood that Storey could lock thestore if the Union got in Cobb twice unlawfully threat-ened her in violation of Section 8(a)(1) of the Act.Cobb's remark to Mills that he did not want to loseher because of the Union is not found to be an unlawfuldo is accept in evidence one statement in the affidavit. "He [Cobb] saidhe'd like to know who started this." After refreshment, McMullen ex-pressly testified Cobb did not ask her anything about the Union. I ampersuaded that if her affidavit, taken by a Board agent, was accurate shewould not easily have forgotten such an ominous inquiry into who start-ed the Union. I credit her oral testimony that Cobb did not ask her any-thing about the Union. I reaffirm my ruling excluding her affidavit assubstantive evidence See J P Stevens Co.. Inc., 245 NLRB 198 (1979).as I credit Johnson's recollection on this approximate date. The ac-count of what transpired is a fair composite of the complementary testi-mony of Cobb and Johnson.27 Cobb's version that he asked Wilkerson if Mosley had been harass-ing him, and told him to report to Cobb if anybody harassed him is ex-pressly discredited Cobb's efforts to extricate himself from this fiction byclaiming he asked the question because Mosley had reported that Mosleyhad been threatened foundered completely when he was unable Io ex-plain why he would conclude Mosley ,was threatening Wilkerson fromthe infiormation Mosley himself had been threatened307 DECISIONS OF NATIONAL LABOR REI.A TIIONS BOARDthreat because it refers to the fact she had quit a priorjob because of a strike and because this appears to havebeen a response to her unsolicited comments about herprior experience with a union.I further find that Cobb subtly but unlawfully interro-gated McMullen about her attendance at union meetingsand the identity of the employees who led the organiza-tion when he volunteered he did not know who hadstarted the Union or if she had gone to the meeting.There was no valid reason for this statement, and theentire context of the meeting with her persuades me itwas part of Cobb's overall plan to gather informationgenerally about employee sentiment, and specificallyabout hers. This interrogation violated Section 8(a)(l) ofthe Act.Cobb's questioning of Clara Johnson in December,about 3 weeks after she was hired, as to whether she hadheard employees were trying to get a union is of thesame genus as preliminary questions posed to Norwood,Mills, and McMullen, may reasonably be said to have atendency to interfere with the exercise of employeerights, and is coercive interrogation violative of Section8(a)(1) of the Act for the same reasons. Johnson, like theother three, had been on the job long enough that it wassurely obvious to Cobb that she, as the others, had to beaware of the union campaign which had long since rip-ened into a petition by the Union and Respondent'sposted notices of disapproval. Cobb had no discerniblereason to ask such a question unless he was seeking in-formation, and this fact was not likely to escape the at-tention of employees being questioned.Cobb's questioning of Wilkerson regarding Mosley andunion talk and the accompanying solicitation of Wilker-son to report on the union activities of other employeesare individually and collectively clear-cut violations ofSection 8(a)(1) of the Act.I am persuaded that when Cobb asked Tim Spencer,on December 24, 1979, if he had heard the Union wastrying to get in, and followed Spencer's affirmativeanswer up by asking if he still wanted work Cobb wasengaging in conduct consistent with his questioning ofothers which I have found to be unfair labor practices,and was attempting via his followup question to ascertainSpencer's sympathies with respect to the Union. Accord-ingly, I find Cobb coercively interrogated Spencer inviolation of Section 8(a)(1) of the Act.I. Conduct of President Herman Storey1. Storey and employee Dennis Hayes agree thatHayes said the employees needed new raincoats to per-form carryout work, and that Storey then had Cobb giveHayes the money to go buy raincoats, which Hayesdid.28Hayes and Storey also agree that when Storeyvisits the store he does usually ask employees if theyhave any problems that he can help with.Hayes adds that Storey approached him, inquired intohis school plans, and then asked if employees reallyneeded anything at the store and how he could improvethe store. Hayes then advised of the need for raincoats.2 I credit Hayes that this all happened on Saturday, December 29,1979.Storey moved then to the topic of the Union, stating thatthere was no problem at the store until the union issuearose. To which Storey added there had been a unionthere once and all employees did was pay union dues.Storey continued that all the Union wanted was to strikeand it was his responsibility to hire people in place ofemployees if they went on strike.Storey's version is that he usually talks to employeesand inquires into their problems during his weekly visitto the store. He did so on this day and directed Hayes toget the money from Cobb to buy raincoats, after Hayesstated the need therefor. Storey does not deny Hayes'testimony in regard to Storey's comments about theUnion.Storey further states that he has remedied problems ina similar way at other stores, and specifically testifies toone occasion, just when he does not recall, in his Clarks-dale, Mississippi, store when he caused raincoats to bereplaced.Storey's testimony was believable and his testimonialdemeanor was superior to that of Hayes who often hadto have questions repeated, seemed not to comprehendquestions at times, and had several failures of recall onother topics. Posed against these considerations are thefacts that Hayes was an employee of Respondent whenhe gave his testimony and testified with considerable cer-tainty regarding the conversation in issue, and the fur-ther fact that Storey did not deny the conversation aboutthe Union. I am persuaded that Hayes' version, whichstands uncontroverted and is corroborated by Storey inpart, is credible.Given Storey's credible testimony that he is in thehabit of inquiring into employee problems and remedyingthem where possible, it would appear that his response toHayes' raincoat complaint was in accordance with hispractice in such instances. The difficulty with this con-clusion is that while it might well be an appropriate dis-position of the issue in the absence of antiunion context,such a context was here present. Nothing that Hayes saidwas an invitation to Storey to point out there were nostore problems until the union campaign, or to expresshis opinion on either the Union's wish for a strike or thenecessity of striker replacements in the event a strike oc-curred. The reference to the absence of problems in theabsence of a union, contemporaneous with the remedy-ing of the raincoat problem, suggests an effort by Storeyto emphasize to Hayes that Respondent had and wouldresolve employee problems when no union was present.The matter is not entirely free from doubt, but the stand-ard is preponderance of the evidence rather than the ab-sence of reasonable doubt, and I conclude and find thatthe General Counsel has shown by a preponderance ofthe evidence that the purchase of raincoats was a confer-ral of a remedy in response to a grievance solicited, andwas a benefit affecting working conditions. On the fore-going facts I find Respondent violated Section 8(a)(1) ofthe Act by granting employees benefits and adjusting agrievance in order to discourage their union activities.29"2 Although the complaint only alleges solicitation of grievances and apromise to remedy, the actual adjustment was litigated and is closely re-lated to the complaint allegations. .4ckerman .Manufacturing Company. 241NLRB 621 (1979).308 BIG STAR NO. 1852. Storey and Annie McMullen had a conversation inthe store break area about a week before Christmas 1979.The following recitation of what happened is derivedfrom their complementary testimony, crediting Storeywhere their versions appear to conflict.30McMullen asked Storey what would happen if the em-ployees went on strike. He told her pay would stopwhen they went on strike. She inquired about benefits ifa union got in. Storey explained that when you bargainwith a union nothing is guaranteed because employeesmay gain some benefits and may lose some and some-times will bargain away some benefits in exchange for acheckoff of union dues. Storey did not specify whichbenefits might be lost, but said there was a chance somecould be lost. He emphasized that Respondent did notknow what benefits she would end up with becausewhen Respondent and the Union sit down to bargainthey have a blank piece of paper and they bargain overevery issue and they win some and lose some. Whilemaking this explanation he held up a blank sheet ofpaper. McMullen asked Storey what would happen ifthere was no agreement on certain issues. Storey repliedthat in that event she had the right to strike.Storey's remarks do not, as the complaint alleges,threaten the loss of benefits because of employee unionactivities and desires, nor do they threaten unlawful re-taliation in the event of a strike. His statements were inresponse to what appear to be unsolicited questions and Ifind that the clearly articulated thrust of the paper dis-play and accompanying statements is that all benefits aresubject to bargaining, and no violation here exists.3'J. The Reduction of HoursThe complaint alleges reduction of hours of Daley,Webber, and Dorsey "and others." In the case of thesethree employees it is true that their hours were reducedin the sense that their overtime hours were reduced bythe hire of additional employees during the holidayseason. They continued to work a 40-hour week, withtwo exceptions of 39.25 and 38.75 hours in the case ofDaley and two of 30.75 and 38.5 hours in the case ofDorsey, through February 1980. Thereafter Daley had 2short weeks of 39.50 and 25.5 hours through May 31,1980, and Dorsey and Webber had none.I have found that one of the lawful purposes of Re-spondent in hiring replacement and additional employeesduring November and December was to cut down onovertime. Inasmuch as I have found the hiring of addi-tional employees warranted by business considerationsand not unlawful, it necessarily follows that the resultantreduction in overtime, as contemplated by Respondentwhen hiring extra employees, or any incidental reductionin regular hours was not unlawful. Accordingly, I find30 On the basis of comparative demeanor Storey was the superior wit-ness, and there are some discrepancies between McMullen's estimonyand direct and cross-examination as well as her prehearing affidavit.Those portions of McMullen's testimony on this conversation not recitedherein are expressly discredited.3' Coach and Equipment Sales Corp., 228 NLRB 440. 441 (1977): CheiPantry. Inc., 247 NLRB 77 (1980).Respondent has not violated the Act by reducing hoursof employment for Daley, Webber, Dorsey,32or others.K. The Wage IncreasesThe complaint alleges that Respondent unlawfully in-creased employee benefits, about January 1, 1980, bygranting wage increases in excess of those normallygiven. Respondent did grant wage increases to all em-ployees on January 5, 1980. The timing of the increasesis not in issue because Respondent regularly grants in-creases in January and July of each year.Respondent's payroll records show the following pat-tern of wage increases for unit employees:Table 1Raises in cents p/hr5101520253035408095100051207/8/78 1/6/7933 7/7/793448 63 31 33 3I I10611/5/80273821The nine grocery employees on the payroll throughoutthese four wage increases received the followingamounts (in cents per hour):Table 27/8/78 1/6/79 7/7/79 1/5/80BarlowDaleyWebberMcMullenFlemmonsHernMillsHumphreyNorwood10 10 10 2035 10 25 4095 10 15 4025 20 10 8025 10 10 12020 15 10 10025 10 10 10510 20 15 3515 15 15 35Table 1 shows the biggest concentration of increases atthe 10-cent level during the first three raises, with thenext most numerous raises at 15 cents. On January 5,1980, the concentration of raises was at the 25- and 35-cent levels.Table 2 shows the most common amount of increase in1978 and 1979 was 10 cents (12 of 27 total increases). Ex-cepting Webber, whose increase of 95 cents on July 8.3 I have found Dorsey to be a supervisor and a reduction of his hourstherefore would not be a iolation of Sec 8(a)(3) of the Act:3 One emplolsee was reduced 10 cents on I //79a4 One cmplosee as reduced 5 cents on 7/7/79309I DECISIONS OF NATIONAL LABOR RELATIONS BOARD1978, is unexplained, none of the nine employees had re-ceived more than 35 cents, and that only once by Daley,before 1980.35The size of the raises given McMullen,Flemmons, Hern, and Mills on January 5, 1980, is un-precedented except for the single 95-cent raise givenWebber.Respondent's president, Herman Storey, testified thatthe corporation reviews the collective performance of its13 stores at 6-month intervals, and, based thereon, grantswage increases every January and July. The employeesof all the stores, according to Storey, receive raises oflike amounts. He further avers that the wage increase inJanuary 1980 was "probably a little more than usual" be-cause the corporation collectively, and the Tunica storeas well, had the best year ever in 1979 by virtue of its30- to 40-percent increase in profit. Storey says he calledCobb and the other store managers and advised them ofthe amount of the January 1980 raise.According to Storey, in addition to the regular 6-month wage increases, both part-time and full-time em-ployees get raises at 6-month intervals, computed fromtheir hiring date, until they reach the top rate. Part-timeemployees reach this level after 18 months. Full-time em-ployees reach their top rate at 30 months. Moreover, ifan employee converts from part time to full time his rateis raised. All of these basic increases become effective inthe January or July first following the completion of a 6-month "seniority" interval or a job change. It is there-fore possible to actually receive a large composite wageincrease in January or July by virtue of the regular cor-poratewide raise combined with a job change increaseand a 6-month progression raise. This possibility wasably argued in Respondent's brief.An employer is obliged to carry out his wage settingpractices during a union campaign in the same manner itwould have done in the absence of the Union.36The General Counsel has shown that the January 5,1980, wage increases were substantially greater thanthose previously granted. With respect to McMullen,Flemmons, Hern, and Mills the increases appear to begrossly disproportionate, ranging from 200 percent to400 percent greater than any previous raise they or anyother employee received, except in the single instance ofWebber on one isolated occasion. The increase toMcMullen amounts to a 20-percent increase in basehourly wage. That to Flemmons is a 33-percent increasein base rate. Hern got an hourly rate increase of morethan 25 percent. Mills received a 31-percent increase inbase salary.All of these increases may possibly be justifiable, butthe burden falls on Respondent to explain them. Re-spondent has not met that burden. Storey's testimonymerely states the general claim that the unusually largewage increases were occasioned by an extraordinarybusiness year. That is possible, but Respondent has prof-fered no specific testimonial or documentary evidence toshow how or why individual increases were arrived at.a5 Flemmons did receive 10 cents on January 20, 1979. Webber re-ceived 10 cents on November 11, 1978. Hern received 25 cents on June16, 1979..6 .McCormick Longmeadow Stone Co., Inc., 158 NLRB 1237, 1243(1966).Similarly Storey's explanation of individual increases forseniority and job change is interesting, but no convincingevidence of specific application of these factors to specif-ic employees was adduced.Considering the context of other unfair labor practicesreflecting Respondent's union animus and antiunion ac-tivities, the granting of unusually large wage increases inthe midst of an organizational campaign, and the failureof Respondent to rebut the General Counsel's prima faciecase, I find the size of the January 5, 1980, wage in-creases was calculated to induce employees to abandonunion support, thus assisting Respondent to fend offunionization, and by granting these extraordinary wageincreases Respondent violated Section 8(a)(l) of the Actas alleged. 37IV. THE REQUESTED BARGAINING ORDERThe Union attained a numerical majority in the appro-priate unit on October 7, 1979, and still had that majoritywhen Respondent commenced its unfair labor practiceson or about November 6, 1979. Respondent's threats ofplant closure, even though made to only one employee,and its posted implied threat of discharge are unfair laborpractices of a type the Board has found to be of suchgravity as to render a reliable election unlikely and towarrant the issuance of a bargaining order.38Add to thisRespondent's other unfair labor practices, notably thegrant of excessive wage increases which touched theentire work force, and the conclusion must be that theviolations of the Act in this case are sufficiently exten-sive and of sufficient gravity that the impact of Respond-ent's coercive conduct can reasonably be expected tomake a fair election unlikely and, therefore, the employ-ees' signed authorization cards are a more reliable indica-tion of their desire for representation.3s In the absenceof a request for bargaining, I shall recommend that thebeginning of Respondent's bargaining obligation be es-tablished as November 6, 1979, at which time it com-menced its unfair labor practices.40Upon the foregoing findings of fact, and conclusionsbased thereon, and upon the entire record in this case, Imake the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following unit constitutes a unit appropriate forcollective bargaining:All full-time and regular part-time employees em-ployed at Respondent's Tunica, Mississippi, store,including the head checker, excluding the storemanager, assistant managers, meat department em-7 Chester Valley. Inc. 251 NLRB 563 (1980)." General Slencil. Inc.. 195 NLRB 1109 (1972).: L. R. B. v. Gissel Packing Co.. Inc., 395 U S. 575 (1969).40 Chester Valley, Inc., supra.310 BIG STAR NO. 185ployees, guards, watchmen, and supervisors as de-fined in the Act.4. At all times since October 7, 1979, and continuingto date, the Union has been the designated representativeof all the employees within said appropriate unit for pur-poses of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5. By threatening its employees with store closure ifthe Union becomes their collective-bargaining repre-sentative, Respondent violated Section 8(a)(1) of the Act.6. By coercively interrogating employees with respectto their union activities and those of other employees,Respondent violated Section 8(a)(1) of the Act.7. By soliciting employees to report on the union ac-tivities of other employees, Respondent violated Section8(a)(1) of the Act.8. By promising and granting benefits and solicitingthe presentation of grievances and adjusting such griev-ances to discourage its employees' designation of a repre-sentative for the purposes of collective bargaining, Re-spondent violated Section 8(a)(1) of the Act.9. By granting its employees excessive wage increaseson January 5, 1980, with knowledge of and for the pur-pose of affecting the Union's organizing campaign, Re-spondent has interfered with, restrained, and coerced em-ployees in the exercise of rights guaranteed by the Actand has committed an unfair labor practice within themeaning of Section 8(a)(1) of the Act.10. The unfair labor practices set forth above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.Ii. The violations of the Act found herein interferedwith the election process, had a tendency to underminethe Union's strength, prevented the holding of a fairelection, and warrant the issuance of a collective-bar-gaining order.12. Respondent did not engage in any other unfairlabor practices alleged in the complaint.Pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER4The Respondent, G.E.S., Inc., d/b/a Big Star No. 185,Tunica, Mississippi, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Promising and granting benefits or soliciting thepresentation of grievances and adjusting such grievances41 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes.to discourage its employees' designation of a collective-bargaining representative.(b) Granting wage increases to employees for the pur-pose of impeding or interfering with their self-organiza-tional activities; provided, however, that nothing hereinshall be construed to require Respondent to revoke anywage increases heretofore granted.(c) Threatening employees with store closure if theyselect the Union as their collective-bargaining representa-tive.(d) Interrogating employees with respect to their unionactivities, or those of other employees.(e) Interrogating employees with respect to their unionactivities and sympathies or those of other employees.(f) Soliciting employees to report on the union activi-ties of other employees.(g) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Upon request, recognize and bargain collectivelywith United Food & Commercial Workers Local 1529,AFL-CIO, as the exclusive representative of all employ-ees in the following unit and embody in a signed agree-ment any agreement reached:All full-time and regular part-time employees em-ployed at the Respondent's Tunica, Mississippi,store, including the head checker, excluding thestore manager, assistant managers, meat departmentemployees, guards, watchmen, and supervisors asdefined in the Act.(b) Post at its Tunica, Mississippi, facility copies of theattached notice marked "Appendix."42Copies of thenotice, on forms provided by the Regional Director forRegion 26, after being duly signed by Respondent's au-thorized representative, shall be posted by it for a periodof 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that those portions of thecomplaint found to be without merit are hereby dis-missed.42 In the event this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted b)Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L.abor Relations Board."311